DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims 1 and 13 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a toilet bowl ventilation or exhaust system according to the claims including a seat ventilation outlet in gaseous communication with the one or more intake inlets and a seat ventilation hose attached to the seat ventilation outlet and configured to establish gaseous communication between the one or more intake inlets and the ventilation inlet, wherein the seat ventilation hose extends into the base of the toilet.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sim (US Patent No. 5,388,280) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a toilet bowl ventilation system, comprising: a toilet including a base and a bowl; a housing, the housing having a top, a bottom, and sidewalls defining an enclosed space; a ventilation inlet in gaseous communication with the enclosed space of the housing; a ventilation outlet in gaseous communication with the enclosed space of the housing; a fan positioned within the enclosed space of the housing, the fan operable to move air from the ventilation inlet through the enclosed space of the housing to the ventilation outlet in response to receiving power; and a controller for selectively providing power to the fan.
Curtis et al. (US Patent Publication No. 2003/0229937) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a toilet ventilation system provided with an interior cavity in the base of the toilet for the purpose of concealing a ventilation device.
Payziev (US Patent Publication No. 2013/0338556) does not anticipate or render obvious the claimed invention, however, is analogous because it a toilet ventilation device provided with a seat assembly disposed over the bowl and connected with the toilet, the seat assembly including a toilet seat including an attachment end and a lower surface configured to face the toilet bowl and a body hingedly connected to the attachment end of the toilet seat, the body including an upper surface shaped complementary to the lower surface of the toilet seat proximate to the attachment end, a bottom surface having one or more intake inlets, and side body walls defining an enclosure, wherein the upper surface of the body extends under the lower surface of the toilet seat proximate to the attachment end to define a channel in gaseous communication with the one or more intake inlets.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754